IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 10A17

                             Filed 3 November 2017

STATE OF NORTH CAROLINA

             v.
RYAN SAMUEL ROUSSEAU



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 793 S.E.2d 292 (2016),

finding no error after appeal from a judgment entered on 1 April 2015 by Judge

Richard S. Gottlieb in Superior Court, Forsyth County. Heard in the Supreme Court

on 10 October 2017.


      Joshua H. Stein, Attorney General, by Phillip T. Reynolds, Assistant Attorney
      General, for the State.

      Michael E. Casterline for defendant-appellant.


      PER CURIAM.


      AFFIRMED.